Per Curiam. On March 10, 2005, attorney Jerome Green appeared before this court for a second time to show cause as to why he should not be held in contempt for attempting to pay his delinquent bar dues with a check returned for insufficient funds and for failing to pay a fine previously ordered by this court in Edwards v. State, 360 Ark. 90, 199 S.W.3d 684 (2004) (per curiam). Mr. Green entered a plea of guilty to the contempt charge and offered a statement of mitigation, through his attorney Sheila Campbell. Ms. Campbell indicated that the Internal Revenue Service had placed a lien on Mr. Green’s bank account in August 2004. Mr. Green’s wife was working at the time, but she became ill in September 2004 and did not return to work until around Thanksgiving. The lien on Mr. Green’s bank account was released on February 2, 2005, when Ms. Campbell filed a Chapter 13 bankruptcy petition on behalf of the Greens. Thereafter, on February 28, Mr. Green tendered to the clerk of this court a cashier’s check for his delinquent bar dues and fine. On March 6, Mr. Green was accepted into the Arkansas Lawyer Assistance Program, to help him with depression and other issues so that he may get his law practice back on track.  We accept Mr. Green’s plea of guilty to the contempt charge. Because he has paid his delinquent bar dues and fine, we refer this matter to the Committee on Professional Conduct for further action, if any be required. It is so ordered. Dickey, J., not participating.